[Cite as State v. King, 2022-Ohio-3359.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-21-1205

        Appellee                                 Trial Court No. CR0202101687

v.

Marcus King                                      DECISION AND JUDGMENT

        Appellant                                Decided: September 23, 2022

                                           *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                           *****

        DUHART, J.

        {¶ 1} This case is before the court on appeal by appellant, Marcus King, from a

Lucas County Common Pleas Court judgment sentencing appellant to a 17-month prison

term following his conviction on one count of aggravated assault, as well as 775 days for

a violation of post-release control. For the reasons that follow, we affirm.
                                   Assignments of Error

1.     The record in the trial court does not support the imposition of a seventeen month

       sentence in the ODRC.

2.     The trial court abused its discretion by imposing seven hundred and seventy-five

       days in the ODRC for a violation of appellant’s post-release control.

                                       Background
       {¶ 2} On September 15, 2021, appellant pled guilty pursuant to North Carolina v.

Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970) to aggravated assault, in

violation of R.C. 2903.12(A)(1), a felony of the fourth degree. At his sentencing hearing

on September 29, 2021, appellant was sentenced to 17 months in prison on the

aggravated assault conviction. Further, because appellant was on post-release control in

another case when he committed the aggravated assault, the trial court found appellant in

violation of his post-release control and sentenced him to 775 days in prison, to be served

consecutively to the prison term for the aggravated assault.

       {¶ 3} Appellant appealed.

                               First Assignment of Error

       {¶ 4} Appellant argues that the record does not support his sentence. We review

felony sentences under R.C. 2953.08(G)(2). State v. Purley, 6th Dist. Lucas No. L-21-

1216, 2022-Ohio-2524, ¶ 8. R.C. 2953.08(G)(2) allows an appellate court to increase,

reduce, or otherwise modify a sentence, or vacate the sentence and remand for

resentencing if the court finds by clear and convincing evidence that either of the



2.
following apply: (1) “the record does not support the sentencing court's findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or

division (I) of section 2929.20 of the Revised Code” or (b) “the sentence is otherwise

contrary to law.”

       {¶ 5} Appellant does not argue that the record does not support his sentencing

under any of the specified statutes. Instead, he contends that his 17-month sentence for

the aggravated assault conviction is contrary to law and a violation of R.C. 2929.11(B)

because his sentence is not proportional to his co-defendants’ sentences, both of whom

were sentenced to community control. Appellant maintains that the statements made by

the prosecutor at the plea hearing did not distinguish the individual roles of the

defendants, so there is no basis for appellant’s more severe sentence.

       {¶ 6} The state counters that this argument is precluded by the Ohio Supreme

Court case of State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649 and

that the trial court’s sentence is not contrary to law under R.C. 2953.08(G)(2)(b).

       {¶ 7} Citing Jones, we have previously stated that “neither R.C. 2953.08(G)(2)(a)

or (b) permits us to vacate or modify appellant's sentence if we find the record does not

support the trial court's imposition of a prison term following its consideration of R.C.

2929.11 and 2929.12.” State v. Orzechowski, 6th Dist. Wood No. WD-20-029, 2021-

Ohio-985, ¶ 13. Appellant has argued that his sentence is in violation of R.C.

2929.11(B), which requires, inter alia, that a sentence be “consistent with sentences

imposed for similar crimes committed by similar offenders,” and thus his argument is

based upon the trial court’s consideration of R.C. 2929.11. See also State v. Hayes, 10th


3.
Dist. Franklin No. 08AP-233, 2009-Ohio-1100, ¶ 10, citing State v. Holloman, 10th Dist.

Franklin No. 07AP-875, 2008-Ohio-2650, at ¶ 19 (Decided prior to Jones, the court

stated that “a defendant claiming inconsistent sentencing must show that the trial court

failed to properly consider the statutory sentencing factors and guidelines found in R.C.

2929.11 and 2929.12.”).

         {¶ 8} Appellant acknowledges Jones, but attempts to differentiate it by asserting

that “there is no indication from the court’s record at sentencing, other than a passing

statement, that the court even considered proportionality in fashioning Appellant’s

seventeen-month ODRC sentence.”

         {¶ 9} “[N]either R.C. 2929.11 nor 2929.12 requires a trial court to make any

specific factual findings on the record. In fact, a trial court's consideration of the factors

set forth in R.C. 2929.11 and R.C. 2929.12 is presumed even on a silent record.”

(Citations omitted.) Purley, 6th Dist. Lucas No. L-21-1216, 2022-Ohio-2524, at ¶ 9.

         {¶ 10} Here, the court specifically stated that it did consider R.C. 2929.11. The

law does not require any additional findings. Moreover, Jones does not permit us to

reverse appellant’s sentence based on the court’s consideration of R.C. 2929.11.

         {¶ 11} Finding no error, we find appellant’s first assignment of error not well-

taken.

                                Second Assignment of Error

         {¶ 12} Appellant argues that the trial court abused its discretion by imposing 775

days – “the entirety of his remaining PRC time” - for the violation of his post-release



4.
control based on a prior conviction. While he acknowledges that he was informed at his

plea hearing that this additional time could be imposed, appellant contends that the court

“did not expound on the amount of time Appellant faced or the likelihood of said time

being imposed,” and that the trial court additionally did not provide any reasoning

regarding the imposition of this additional sentence at the sentencing hearing.

       {¶ 13} The state responds that it was within the court’s discretion to impose the

775 days and that appellant did not “cite to any law or case law indicating the trial court

did not have the discretion to do so.”

       {¶ 14} When a person who is on post-release control is convicted of or pleads

guilty to a new felony committed while that person was on post-release control, R.C.

2929.141(A)(1) allows a court to terminate the post-release control term and instead

impose a prison term for the post-release control violation in addition to any prison term

for the new felony. This additional prison term is also referred to as a “judicial sanction.”

State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶ 13. The

maximum prison term that can be imposed for a violation of the post-release control is

“the greater of 12 months or the amount of time that remained on the existing post-

release-control term.” Id. This additional prison term is not mandatory, but if it is

imposed, it must be served consecutively to the prison term for the new felony. Id. It is

not necessary for a trial court to make any findings before imposing consecutive

sentences under R.C. 2929.141(A)(1) when there is a violation of post-release control.

State v. Pena, 6th Dist. Lucas No. L-13-1030, 2014-Ohio-3438, ¶ 12.




5.
       {¶ 15} We first note that the proper standard of review of a sentence imposed

under R.C. 2929.141(A)(1) is the standard set forth in R.C. 2953.08(G)(2), not abuse of

discretion. State v. Miller, 12th Dist. Brown No. CA2021-10-014, 2022-Ohio-1798, ¶ 13.

See also State v. Adcock, 6th Dist. Erie No. E-21-045, 2022-Ohio-2523, ¶ 8. R.C.

2953.08(G)(2) permits a court to modify or vacate a sentence if the record does not

support the trial court’s findings under specific enumerated statutes not at issue here, or,

if the sentence is “otherwise contrary to law.”

       {¶ 16} A sentence for a violation of post-release control is not contrary to law as

long as it comports with the requirements of R.C. 2929.141.1 State v. Smith, 8th Dist.

Cuyahoga No. 109963, 2021-Ohio-3099, ¶ 25, citing State v. Lehman, 2d Dist.

Champaign No. 2014–CA–17, 2015–Ohio–1979, ¶ 17. In exercising its discretion under

R.C. 2929.141, a trial court must consider the statutory criteria that apply to any felony

offense, including those set forth in R.C. 2929.11 and R.C. 2929.12. Smith at ¶ 25, citing

State v. Rosales, 2d Dist. Champaign No. 2019-CA-21, 2020-Ohio-1646, ¶ 10.

       {¶ 17} R.C. 2929.141(A)(1) permits a trial court to impose the maximum

remaining period of post-release control, and appellant has conceded that the 775 days

was “the entirety of his remaining PRC time.” Further, the judge specifically stated that



1  Appellant cites to R.C. 2967.28(F)(4)(d) as an “applicable code section” with regard to
his second assignment of error. However, R.C. 2967.28(F)(4)(d) is not applicable to
appellant’s second assignment of error. R.C. 2967.28(F)(4)(d) “addresses the length of
post-release control to be imposed following an offender's release from prison on a new
felony committed while on post-release control,” not the imposition of a prison term at a
sentencing for a new offense committed while under post-release control. State v. Lux,
2d Dist. Miami No. 2010 CA 30, 2012-Ohio-112, ¶ 69.

6.
she had considered R.C. 2929.11 and R.C. 2929.12. Appellant’s sentence therefore was

not contrary to law.

         {¶ 18} Accordingly, we find appellant’s second assignment of error not well-

taken.

                                         Conclusion

         {¶ 19} The judgment of the Lucas County Common Pleas Court is affirmed.

Pursuant to App.R. 24, appellant is hereby ordered to pay the costs incurred on appeal.

                                                                         Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                           JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                      JUDGE
CONCUR.
                                                 ____________________________
                                                           JUDGE


          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




7.